                                                      U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                      July 1, 2021

VIA ECF
The Honorable Jesse M. Furman
United States Magistrate Judge
Thurgood Marshall Courthouse
40 Foley Square
New York, New York 10007

   Re:        United States v. Antonio Velez, 21 Cr. 63

Dear Judge Furman:

            The Government respectfully writes to request that the Court exclude time under the
Speedy Trial Act between July 7, 2021 and October 27, 2021, the date of the parties’ next pretrial
conference. Defense counsel requested an adjournment of the parties’ July 7, 2021 status
conference in light of the defendant’s anticipated surgery and recovery time, and the parties’ desire
to conduct the proceeding in person, which request was granted by the Court. (ECF Nos. 28 and
29). The Government now writes seeking exclusion of time to permit the defendant additional
time to consult with his counsel, in light of the defendant’s anticipated surgery and recovery. 18
U.S.C. § 3161(h)(7). The Government has conferred with defense counsel, who consents to the
request for exclusion of time.

       Wherefore, the Government requests that the Court so order this letter-motion and exclude
time between July 7 and October 27, 2021.

                                               Very truly yours,

                                               AUDREY STRAUSS
                                               United States Attorney

                                           by: _____________________________
                                               Sarah Mortazavi
                                               Assistant United States Attorney


Cc: Marne Lenox, Esq. (via ECF)

                                      Application GRANTED. Time is excluded between July 1, 2021, and
                                      October 27, 2021, for the reasons set forth in the Government's letter.
                                      The Clerk of Court is directed to terminate Doc. #30. SO ORDERED.




                                                                          July 1, 2021
